PER CURIAM.
Defendant upon its brief states that the sole question involved in the appeal is as to the construction of the terms of the contract. An examination of these terms shows quite clearly that an accounting was contemplated to be had at the termination *1162of the contract, when any account found due the plaintiff would be payable, and that during the time of the contract the plaintiff should be entitled to draw $20 a week against such an amount as would otherwise be due him at the termination of the contract. The judgment will be reversed, and a new trial ordered, with costs to the appellant to abide the event.